ORMOND, J.
The statute (Clay’s Dig. 342, § 163,) protects a resident freeholder from being sued out of the county of his permanent residence, and in our opinion, the evidence offered in support of the plea, made out a case, entitling the defendant to such exemption. It was not intended, that one in possession, holding a deed in fee to the land, to entitle himself to the protection of the statute, should deraign the title of his grantor, and show that he had good right to convey. It is sufficient that he has a deed from one who assert*120ed title to the land, and that he is in possession in virtue of the conveyance.
If he asserted his right to be exempt from suit by a deed to land not in his actual occupancy, it would be necessary to establish his right, by showing that he derived his right from one having title to the land. [7 Porter, 9.]
Let the judgment be reversed and the cause remahded.